           Case 1:19-cr-00914-NRB Document 17
                                           16 Filed 03/30/20 Page 1 of 1


            ROPES & GRAY LLP
            1211 AVENUE OF THE AMERICAS
            NEW YORK, NY 10036-8704
            WWW.ROPESGRAY.COM




March 30, 2020                                                     Christopher P. Conniff
                                                                   T +1 212 596 9036
                                                                   christopher.conniff@ropesgray.com




BY ECF

Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    United States v. Roberson, No. 1:19-cr-914

Dear Judge Buchwald,

As counsel for Marcus Roberson in the above-captioned matter, we write to respectfully request a
two-week extension of the deadlines the Court set on March 12, 2020, regarding the filing of any
possible motion to suppress in this case. We make this request for a brief extension because since
the Court set the original briefing schedule on March 12, the COVID-19 pandemic has caused a
number of unexpected business disruptions, including the closure of Ropes & Gray’s U.S. offices
and serious difficulties in our ability to communicate with our client (including suspension of in-
person legal visits at MCC). The motion is currently due on Thursday, April 2, 2020. This is our
first request for an adjournment of the briefing schedule, and Mr. Roberson consents to the
exclusion of this additional time under the Speedy Trial Act.

If the Court grants this request, the corresponding briefing schedule will be as follows: initial
motion papers due on April 16; government’s opposition due on April 30; and reply papers, if any,
due on May 7. My colleague, Ethan Thomas, has discussed this request with AUSA Elinor Tarlow,
and she consents to the revised schedule.


Respectfully submitted,

/s/ Christopher P Conniff

Christopher P. Conniff

cc:    Elinor Lynn Tarlow, Assistant United States Attorney (via ECF)

                                          The request for an extension is granted.
                                          Dated: March 30, 2020
